DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 09 March 2020, claims 1-18 are presently pending in the application, of which claims 1, 9, and 18 are presented in independent form. No claims were amended, added, or cancelled.

Priority
The Examiner acknowledges the pending application is a continuation of U.S. Patent Application No. 15/273,401, filed 22 September 2016, which is a continuation of U.S. Patent Application No. 13/334,816, filed 22 December 2011, which is a continuation of U.S. Patent Application No. 13/029,780, filed 17 February 2011, which is a continuation of U.S. Patent Application No. 10/473,401, filed 22 January 2007, which claims priority from New Zealand Patent Application No. 528385, filed 22 September 2003, and has been accorded the earliest effective file date.

Drawings
The drawings, filed 09 March 2020, have been reviewed and accepted by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recites “search tags,” “search tag keyword,” where the instant disclosure appears to be silent with respect to the specific terminology.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:  The claims as presented do not comply with the standard format required for claims. More specifically, when a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(i). The claims as presented, includes “” (quotation).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.9,489,464 (known hereinafter as ‘464). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘464.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,585,950 (known hereinafter as ‘950). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘464.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "search tags" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The instant disclosure is silent with respect to the definition and/or scope of the claimed terminology and for the purposes of prosecution, the Examiner will interpret the search suggestion keyword as keyword in the plainest meaning.

For reasons similar, claims 9 and 18 stand rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao, Sunil, et al (U.S. 2008/0133716 and known hereinafter as Rao) in view of British Telecom (EP 1 288 795).

As per claim 1, Rao teaches a method for providing search suggestions, hereinafter "search tags", to a user entity, said method comprising: 
using a search engine, hereinafter "social network", over a network to provide search tags having at least one search tag keyword selectable by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of users, interconnected to a database on a communication network.), the search engine configured to perform a search upon selection of said search tag keyword by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of users, interconnected to a database on a communication network.), said network having a plurality of data input devices connected thereto, said social network including at least one computer and a database of entity data records, each data record relating to a corresponding entity (e.g. Rao, see paragraphs [0047-0050], discloses personality profile) and containing one or more entity attributes including at least one identifying characteristic of said corresponding entity (e.g. Rao, see paragraphs [0074-0077], discloses personality profiles are identified based on user and behavior modelling.); 
receiving and recording at least one keyword of at least one contact's search (e.g. Rao, see paragraphs [0076-0078], discloses an illustration using the keyword “lipstick” which is submitted by the user.), the at least one contact's search including an interrogation of the database for records including the at least one keyword (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where , the at least one contact being an entity recorded as a contact in a user entity's personal contact network (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not characterized.), the personal contacts network formed from entities connected directly or indirectly to the user entity, the connections being recorded in said database (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not characterized., where the search based and match based techniques are used in combination and/or iteratively and in the sequence desired by the user and further stored in the database system.); 
sending electronic data to a data input device associated with the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), the electronic data including indicative information, said indicative information including search tags derived from said at least one contact's search (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.), said search tags including the at least one keyword of said at least one contact's search, provided as said search tag keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), 
wherein the search tag keyword is derived independently of said user entity inputting any search keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), 
wherein the search tag keyword is provided to the data input device associated with the user entity for display as a selectable user interface element on said data input device (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), and 
wherein the social network is configured to: 
perform a search of the database for records including the at least one keyword upon receiving data from the data input device indicating a selection of said user interface element by the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), and 
send data to the data input device, the data including an output listing of search results from said search (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results . 
Although Rao discloses personal networks and group networks, it does not explicitly disclose the personal contacts network formed from entities connected directly or indirectly to the user entity. 
British Telecom discloses keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), search suggestion keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), and the personal contacts network formed from entities connected directly or indirectly to the user entity (e.g. British Telecom, see paragraph [0040], which discloses “work contacts” and a PERSON table that includes one or more entity attributes.).
Rao is directed to matching network system for mobile devices. British Telecom is directed to query systems. Both are analogous art, because they modify an affinity based query system to provide search terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to include the teachings of Rao with the teachings of British telecom to include the claimed feature with the motivation to allow users to make informed decisions based on prior actions of other members in a network.
As per claim 9, Rao teaches a search engine system, hereinafter "social network", configured to provide search suggestion, hereinafter "search tags", to a user entity, said social network comprising: 
using a search engine, hereinafter "social network", over a network to provide search tags having at least one search tag keyword selectable by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of , the search engine configured to perform a search upon selection of said search tag keyword by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of users, interconnected to a database on a communication network.), said network having a plurality of data input devices connected thereto, said social network including at least one computer and a database of entity data records, each data record relating to a corresponding entity (e.g. Rao, see paragraphs [0047-0050], discloses personality profile) and containing one or more entity attributes including at least one identifying characteristic of said corresponding entity (e.g. Rao, see paragraphs [0074-0077], discloses personality profiles are identified based on user and behavior modelling.); 
receiving and recording at least one keyword of at least one contact's search (e.g. Rao, see paragraphs [0076-0078], discloses an illustration using the keyword “lipstick” which is submitted by the user.), the at least one contact's search including an interrogation of the database for records including the at least one keyword (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.), the at least one contact being an entity recorded as a contact in a user entity's personal contact network (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not characterized.), the personal contacts network formed from entities connected directly or indirectly to the user entity, the connections being recorded in said database (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not ; 
sending electronic data to a data input device associated with the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), the electronic data including indicative information, said indicative information including search tags derived from said at least one contact's search (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.), said search tags including the at least one keyword of said at least one contact's search, provided as said search tag keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), 
wherein the search tag keyword is derived independently of said user entity inputting any search keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), 
wherein the search tag keyword is provided to the data input device associated with the user entity for display as a selectable user interface element on said data input device (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses , and 
wherein the social network is configured to: 
perform a search of the database for records including the at least one keyword upon receiving data from the data input device indicating a selection of said user interface element by the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), and 
send data to the data input device, the data including an output listing of search results from said search (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]). 
Although Rao discloses personal networks and group networks, it does not explicitly disclose the personal contacts network formed from entities connected directly or indirectly to the user entity. 
British Telecom discloses keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), search suggestion keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), and the personal contacts network formed from entities connected directly or indirectly to the user entity (e.g. British Telecom, see paragraph [0040], which discloses “work contacts” and a PERSON table that includes one or more entity attributes.).
Rao is directed to matching network system for mobile devices. British Telecom is directed to query systems. Both are analogous art, because they modify an affinity based query system to provide search terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to include the teachings of Rao with the teachings of British telecom to include the claimed feature with the motivation to allow users to make informed decisions based on prior actions of other members in a network.

As per claim 18, Rao teaches a mobile data input device for providing search suggestions, hereinafter "search tags", to a user entity, 
using a search engine, hereinafter "social network", over a network to provide search tags having at least one search tag keyword selectable by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of users, interconnected to a database on a communication network.), the search engine configured to perform a search upon selection of said search tag keyword by the user entity (e.g. Rao, see paragraphs [0047-0050], discloses a network topology which a plurality of users, interconnected to a database on a communication network.), said network having a plurality of data input devices connected thereto, said social network including at least one computer and a database of entity data records, each data record relating to a corresponding entity (e.g. Rao, see paragraphs [0047-0050], discloses personality profile) and containing one or more entity attributes including at least one identifying characteristic of said corresponding entity (e.g. Rao, see paragraphs [0074-0077], discloses personality profiles are identified based on user and behavior modelling.); 
receiving and recording at least one keyword of at least one contact's search (e.g. Rao, see paragraphs [0076-0078], discloses an illustration using the keyword “lipstick” which is submitted by the user.), the at least one contact's search including an interrogation of the database for records including the at least one keyword (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.), the at least one contact being an entity recorded as a contact in a user entity's personal contact network (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not characterized.), the personal contacts network formed from entities connected directly or indirectly to the user entity, the connections being recorded in said database (e.g. Rao, see paragraphs [0076-0080], discloses at least one of the personality profiles and behavior model of User B is applicable for search based techniques, even if other users are not characterized., where the search based and match based techniques are used in combination and/or iteratively and in the sequence desired by the user and further stored in the database system.); 
sending electronic data to a data input device associated with the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), the electronic data including indicative information, said indicative information including search tags derived from said at least one contact's search (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the , said search tags including the at least one keyword of said at least one contact's search, provided as said search tag keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine.), 
wherein the search tag keyword is derived independently of said user entity inputting any search keyword (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), 
wherein the search tag keyword is provided to the data input device associated with the user entity for display as a selectable user interface element on said data input device (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]), and 
wherein the social network is configured to: 
perform a search of the database for records including the at least one keyword upon receiving data from the data input device indicating a selection of said user interface element by the user entity (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. , and 
send data to the data input device, the data including an output listing of search results from said search (e.g. Rao, see Figure 6 and paragraphs [0108-0111], which discloses the user sends a search request that includes a personality profile, where the keywords are included in a query to a database, where the match engine includes possible (e.g. suggested) results based on a user behavior model as a parameter in the personal matching engine. See further Example 7.1, disclosed in paragraphs [0112-0132]). 
Although Rao discloses personal networks and group networks, it does not explicitly disclose the personal contacts network formed from entities connected directly or indirectly to the user entity. 
British Telecom discloses keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), search suggestion keywords (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), and the personal contacts network formed from entities connected directly or indirectly to the user entity (e.g. British Telecom, see paragraph [0040], which discloses “work contacts” and a PERSON table that includes one or more entity attributes.).
Rao is directed to matching network system for mobile devices. British Telecom is directed to query systems. Both are analogous art, because they modify an affinity based query system to provide search terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to include the teachings of Rao with the teachings of British telecom to include the claimed feature with the motivation to allow users to make informed decisions based on prior actions of other members in a network.

Rao with British Telecom discloses method as claimed in claim 1, wherein the electronic data includes the keywords from searches by multiple contacts (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.). 

As per claim 3, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the electronic data includes interrelationship context information from said user entity's personal contact network, the interrelationship context information including a connection factor between said user entity and said contact, the connection factor indicative of the degree of separation between said contact and said user entity (e.g. British Telecom, see [0018], “ratings by close friends take precedence”). 

As per claim 4, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the electronic data includes interrelationship context information, the interrelationship context information including one or more entity attributes of said contact (e.g. British Telecom, see [0076], “Nick purchased Wuthering Heights” and “Katie, who knows Nick purchased Wuthering Heights” - the contact’s name attribute and relationship to the user attribute are both displayed). 

As per claim 5, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, including receiving a selective input from the user entity to filter said search tags, said selective input being a selection of contacts, the contacts (e.g. British Telecom, see [0076], “Nick purchased Wuthering Heights” and “Katie, who knows Nick purchased Wuthering Heights” - the contact’s name attribute and relationship to the user attribute are both displayed). 

As per claim 6, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the social network weights the search tags associated with the contacts providing the search tags most frequently chosen by the user entity (e.g. British Telecom, see [0018], “ratings by close friends take precedence”). 

As per claim 7, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein said social network is formed by: 
receiving input from said user entity including at least one identifying characteristic of the user entity (British Telecom, FIG. 5, “register new user details into DB”), 
recording said identifying characteristic of said user entity in said corresponding entity data record in said database (British Telecom, FIG. 5, “register new user details into DB”), 
receiving input from said user entity including at least one identifying characteristic of another user entity for inclusion as a said contact in said user entity's personal contact network (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”), 
recording said identifying characteristic of said contact in said user entity's data record in said database (British Telecom, FIG. 8, “insert buddy with person”), and 
providing searchable access to said user entity of at least part of the entity data records stored in said database (British Telecom, FIG. 8, “query database with terms”). 

As per claim 8, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, including: 
inviting other user entities to join said user entity's personal contact network (British Telecom, [0037], “exclude particular individuals or classes of individuals from that part of the PSN which is going to be used for the search.”), and 
recording in the user entity's entity data record the other user entities joining said user entity's personal contact network as contacts of the user entity (British Telecom, [0079], “sorts the filtered result items according to how many result actions have been followed by the referee's past results”). 

As per claim 10, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the filter criteria include at least one entity attribute of the contact and, if the at least one entity attribute matches an entity attribute of an entity disconnected from the user entity, the search tag includes a prompt to invite said disconnected entity to connect to the user entity as a direct contact (British Telecom, [0079], “sorts the filtered result items according to how many result actions have been followed by the referee's past results”). 

As per claim 11, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the filter criteria include at least one entity attribute of the contact and, if the at least one entity attribute matches an entity attribute of an indirect contact, the search tag includes a prompt to invite said indirect contact to (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”). 

As per claim 12, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein the keyword includes an entity attribute (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.).  

As per claim 13, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, further including: receiving data from the data input device indicating a selection of a said search tag keyword user interface element by the user entity, and performing a search, the search including interrogation of the database for records including the at least one search tag keyword (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.). 

As per claim 14, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein in addition to the search tag keyword, the electronic data includes at least one identifying characteristic of the at least one contact (e.g. Rao, see paragraphs [0076-0080], discloses matching is determined (e.g. database interrogation), where matching produces desired results that include the keyword "lipstick" in the results.). 

As per claim 15, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein, in addition to the search tag keyword, the (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”). 

As per claim 16, the modified teachings of Rao with British Telecom discloses method as claimed in claim 13, wherein said electronic data sent to the data input device associated with the user entity includes the results of said search of the search tag keyword (British Telecom, FIG. 8, “get ‘find buddy’ from user (e.g. name)’”). 

As per claim 17, the modified teachings of Rao with British Telecom discloses method as claimed in claim 1, wherein a contact link is provided to the data input device associated with the user entity for display as a selectable user interface element on said data input device, the contact link providing contact to a user contact who last performed the search (British Telecom, [0079], “sorts the filtered result items according to how many result actions have been followed by the referee's past results”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.